Case 1:19-cr-00311-KD-B Document 44 Filed 03/04/20 Page 1 of 1                      PageID #: 86



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISON

UNITED STATES OF AMERICA,                     §
                                              §
vs.                                           §      19-311-KD-N
                                              §
MEOSHI NELSON,                                §
                                              §
       Defendant.                             §

             DEFENDANT MEOSHI NELSON’S MOTION TO TRANSPORT
              _______________________________________________________

       COMES NOW the Defendant’s CJA counsel, Buzz Jordan, and moves the Court to Order

that Defendant be transported to Court on March 10, 2020 at 10:30 a.m. for her Pretrial Conference

before US Magistrate Judge Bivins.

       Defendant’s counsel has discussed Defendant’s options regarding a trial and/or a plea and

it will help counsel to have an effective Pretrial Conference if Defendant is present to discuss her

options at the Pretrial Conference.

                                                     Respectfully Submitted,

                                                     /s/ Buzz Jordan
                                                     Buzz Jordan
                                                     Attorney for Defendant
OF COUNSEL:
BUZZ JORDAN, P.C.
1111 Dauphin Street
Mobile, AL 36604
buzz@rossandjordan.com
T;/ 251-432-5400

                                 CERTIFICATE OF SERVICE

        I certify that on March _4th_, 2020, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which will send notification of such filing to counsel of
record.

                                                     /s/ Buzz Jordan
                                                     Buzz Jordan
